DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
In the amendment dated 11/1/2021, the following has occurred: Claim 1 has been amended. Claims 1-11 are pending and are examined herein. This is a Non-Final Rejection.
The terminal disclaimer filed 6/30/2021 has been approved and is acknowledged. The double patenting rejections in the final rejection of 6/29/21 are therefore withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buckley (US 2009/0263707 to Buckley et al.) in view of Green (GB2483373 to Mino Green), Cui (US 2011/0111304 to Cui et al.), and Kotato (US 2010/0035147 to Kotato et al.).
	Regarding Claim 1, Buckley teaches:
an electrode stack comprising a positive electrode element 104, a negative electrode element 102, a separator 106, and current collectors 108 and 110
wherein each positive electrode comprises a lithium rich metal oxide active material (para 0018) having a specific discharge capacity of at least about 250 mAh/g (para 0039) having a loading on each side of the current collector from about 20 mg/cm2 to about 50 mg/cm2 (para 0050) 

	Although Buckley does not explicitly teach that the discharge energy density at the 100th charge-discharge cycle is at least about 90% of the discharge energy density at the 5th cycle, Buckley does teach a 20th cycle discharge capacity of the positive active material is at least about 98% of the 5th cycle discharge capacity (para 0064) and has examples wherein the discharge capacity is at least 90% of the 6th cycle discharge capacity out past 50 cycles (Fig. 3), in line with the instant invention (para 0064). Kajita, directed towards a lithium battery with a silicon oxide anode, teaches capacity retention rate over 90% through 100 cycles (see Fig. 5).. Absent Applicant pointing to some positive structural difference which is critical to achieving the claimed capacity retention, the battery of Buckley, using at least some conventional negative active materials in the art, such as those disclosed in Green (see below), would be expected to achieve the claimed capacity retention characteristics.  
	Buckley also teaches:
a liquid electrolyte comprising lithium ions (para 0053)
that the negative electrode material can vary widely and may include all forms of silicon known in the prior art (para 0047)
that a person of ordinary skill in the art will recognize that a wide variety of ranges of positive active material loading are possible (para 0050) and that the negative active material loading is not even discussed, implying that it a matter of ordinary experimentation and routine optimization 
	Buckley does not explicitly teach:
what the specific capacity, density, and loading level of the negative active material are
and therefore does not teach a negative active material with the claimed specific capacity, with the claimed density
1 and “coat weights” or loading levels that range up to 1.65 g/cm2 (page 16 lines 15-20). Green also teaches that the silicon-based material has cycling capacities of up to up to 1200 mAh/g (page 16) and good capacity retention over more than 150 cycles (page 21 lines 1-11), including embodiments wherein the capacity retention is over 80% of its initial value past 300 cycles (Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art to use a silicon-based active material like that disclosed in Green,  having a density and loading level overlapping the claimed ranges, in the invention of Buckley, since Buckley teaches use of high capacity silicon based materials. It further would have been obvious to one of ordinary skill in the art to select, as desired, for capacity retention. Given that Green and Buckley appear to teach substantially the same materials for the anode and cathode with overlapping loading levels, densities, and other claimed attributes, the prior art appears to render obvious a battery comprising substantially the same materials and would therefore be expected to meet or exceed the claimed discharge energy density of about 250 Wh/kg absent Applicant pointing to a clear structural feature or difference from the proposed combination rendered obvious by the above prior art.  
	Concerning the limitation requiring “supplemental lithium comprising elemental lithium as a metal or alloy with extractable lithium in an amount with an oxidation capacity corresponding to 5 to 110 % of the irreversible capacity loss of the negative electrode,” supplemental lithium to replace irreversible capacity loss of lithium ions in an SEI layer was known in the art. Cui, from the same field of invention, regarding a battery with a silicon-based negative active material (abstract), teaches inclusion 
	Buckley does not explicitly teach: 
use of a halogenated carbonate in the electrolyte
	Kotato, however, from the same field of invention, regarding a nonaqueous electrolyte solution for use in a lithium ion battery teaches a carbonate-based electrolyte including additives such as fluorine substituted cyclic carbonates in order to improve the capacity retention (abstract). It would have been obvious to one of ordinary skill in the art to use any of the additives disclosed in Kotato, including a fluorinated carbonate, with the motivation to improve the capacity retention of the battery. 
	Regarding Claim 2, Buckley teaches:
a pouch cell (para 0057) with a ceramic separator (e.g. para 0006)
	Regarding Claim 3, Buckley teaches: 
a positive active material density of about 2 to about 3.5 g/mL (para 0064)
a specific discharge capacity of at least about 180 mAh/g (Fig. 3)
up to 5 wt% conductive additive, up to 7.9 wt% polymer binder, and the balance being positive active material, such that the composition overlaps the range of compositions disclosed in Buckley (see e.g. para 0005, claims 1, 4, and 5)
Regarding Claim 4, Buckley teaches:
graphite and carbon black (claim 18)
	Regarding Claims 5 and 6, Green teaches:
a silicon-based anode active material that would have been obvious to use for the reasons provided with respect to claim 1 above
	Green further teaches that the negative electrode can comprise 60-80 wt% silicon-based material, 12-14 wt% polymeric binder, and 6-18 wt% conductive carbon (page 24 lines 5-20), wherein the conductive carbon can comprise graphite, carbon black, carbon nanotubes, etc. (page 24 line 30 to page 25 line 6). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges for the electrode composition in Green.
	Regarding Claim 7, Green’s anode active material includes cycling capacities, and hence first cycle capacities over 1200, or over 1900 mAh/g (see examples, page 32, etc.).
	Although Green does not explicitly teach the irreversible capacity loss, the values given overlap with those known in the art, and silicon-based materials were known that had irreversible capacity losses of less than about 35%. See e.g. Burton (US 2012/0264020) which teaches reversible capacities over 1100 mAh/g with irreversible capacity loss of less than 500 mAh/g (Fig. 6). 
	Regarding Claim 8, Cui renders obvious:
supplemental lithium up to 50% of irreversible capacity loss (para 0050)
	Although Buckley does not explicitly teach use of supplemental lithium, it would have been obvious to use supplemental lithium as taught in at least Cui with the motivation to offset loss of lithium in the SEI and minimize dead weight electrode mass. 
	Regarding Claim 9
discharge energy densities of 250-550 Wh/kg, well above the claimed  250 Wh/kg (para 0061)
including 50th cycle discharge capacity that is fairly stable (Fig. 3), such that 50th cycle capacity of at least 250 Wh/kg are rendered obvious by Buckley absent a compelling positive structural feature supposed to account for an improvement over what is disclosed in Buckley, which actually teaches energy densities of up to 550 Wh/kg
	Regarding Claim 10, Buckley teaches:
volumetric discharge energy densities of 650 Wh/l to 1150 Wh/l, well over the claimed amount (para 0021)
	Regarding Claim 11, Green renders obvious a silicon-based material for use in Buckley (see argument with respect to claim 1) that:
60-80 wt% silicon-based material, 12-14 wt% polymeric binder, and 6-18 wt% conductive carbon (page 24 lines 5-20)
wherein the decline in reversible negative electrode capacity past 150 or even 300 cycles shows little decline (table 1 of Green, page 21, etc.)
	Buckley teaches:
stable 50th cycle discharge capacity of at least about 250 Wh/kg (Fig. 3, para 0021)
	While Buckley does not explicitly teach a 100th cycle of at least about 94% of the discharge energy density at the 5th cycle, the Buckley in battery shows a stable discharge capacity out to at least 50 cycles, and when combined with Green and Kotato, which teaches better capacity retention with a class of electrolyte additives, appears to comprise substantially the same materials as the instantly claimed battery. Absent Applicant’s pointing to a positive structural feature that differentiates it from the proposed combination and is enabled by the instant specification, the claimed battery characteristics would be expected to be a product of the batteries disclosed in Buckley using known silicon-based anode materials and supplemented with auxiliary lithium. Assertions otherwise that cannot point to a 

Response to Arguments
In response to the filed RCE with claim amendments the Office has undertaken further search and consideration of the claims. New rejections have been issued in view of Buckley, Green, Kotato and Cui in view of the instant amendments.
	Applicant argues that “a lithium ion cell is not like a mechanical construct, and components cannot simply be replaced with alternative elements with predictable results,” and therefore a rejection that relies on a number of references cannot be held to render obvious the claimed invention because there was insufficient predictability in the art. Applicant most prominent argument concerning the novelty and non-obviousness of the instant claims, however, is a limitation concerning its performance, rather than any particular structural feature. Applicant argues that the prior art does not teach the claimed “discharge energy density at the 100th charge-discharge cycle […].” The claims are otherwise quite broad, referring to a “negative electrode” that comprises “a silicon based active material” very generally, when there were countless examples of such “silicon based” active materials in the art. Similarly, the independent claim only refers to “a positive electrode” material  of essentially any composition, since its main delimitation is its loading level. Applicant appears to restrict the metes and bounds of the claim entirely by reference to its cycling ability, defined in a very particular way. Insofar as Applicant argues that the predictability in the art is low, and that the currently cited prior art is not prima facie combinable in the way suggested by the rejections above, this would raise scope of enablement issues for the claims, since Applicant would be claiming a very large class of batteries based on a single discharge energy density measure, reading on a wide variety of battery types and materials that Applicant does not provide working examples for. See MPEP § 2164.08: “With respect to the 
	The rejections are based on a fairly broad logic of combination that has its foundations in the prior art disclosures themselves, and therefore does not unduly stress the prima facie plausibility of predictable combination. First, Buckley teaches that a wide range of conventional silicon-based materials known in the art can be used for the anode and still makes claims about the cyclability and capacity retention that are not qualified by the unpredictability that Applicant asserts would have been an intractable part of anode selection. It therefore would have been obvious to use a silicon material like that disclosed in Green which is disclosed to be combinable with a wide range of cathode materials that overlap with those disclosed in Buckley (see page 28). Second, Kotato is cited for using a fluorinated cyclic carbonate that it teaches improves cyclability for a wide range of anode materials without qualification (see paragraph 0159). Third, Cui is cited for teaching a supplemental lithium to mitigate lithium losses due to SEI formation across a wide range of materials, including silicon, tin, and germanium, without qualification (abstract). The argument that there is no reasonable expectation of success therefore appears to be an argument based neither in the textual evidence of the prior art nor in evidentiary affidavits. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 although the GB reference refers to “cm2” this appears to be a typo since the units given for actual examples use “g/cm3” within that range (see e.g. page 31)